1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   TERESA ANN SANCHEZ,                            )   Case No.: 1:17-cv-1728 - JLT
                                                    )
12                 Plaintiff,                       )   ORDER SETTING A BRIEFING SCHEDULE ON
                                                    )   PLAINTIFF’S MOTION FOR ATTORNEY FEES
13          v.                                      )
                                                    )   (Doc. 16)
14   NANCY A. BERRYHILL,                            )
     Acting Commissioner of Social Security,        )
15                                                  )
                   Defendant.                       )
16
17          On May 8, 2019, Plaintiff filed a motion for attorney fees and expenses pursuant to the Equal

18   Access to Justice Act, 28 U.S.C. §2412. (Doc. 16) Because the matter is not set for hearing, no filing

19   deadlines were triggered for the Commissioner, and no response has been filed.

20          Accordingly, the Court ORDERS:

21          1.     Any opposition to the motion, or a notice of non-opposition, SHALL be filed no later

22                 than June 6, 2019; and

23          2.     Any brief in reply SHALL be filed no later than June 13, 2019.

24
25   IT IS SO ORDERED.

26      Dated:     May 24, 2019                               /s/ Jennifer L. Thurston
27                                                      UNITED STATES MAGISTRATE JUDGE

28
